UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7348


ALEX D. TAYLOR,

                  Plaintiff - Appellant,

          v.

JON OZMINT, Director SCDC,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, District Judge.
(1:09-cv-00915-TLW)


Submitted:   March 17, 2011                 Decided:   April 20, 2011


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alex D. Taylor, Appellant Pro Se. Andrew Lindemann, DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alex    D.   Taylor   appeals    the    district    court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983    (2006)      complaint.       We    have

reviewed the record and find no reversible error.                   Accordingly,

we   affirm     for    the    reasons   stated       by   the   district      court.

Taylor v. Ozmint, No. 1:09-cv-00915-TLW (D.S.C. Sept. 16, 2010).

We   dispense    with      oral   argument    because     the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2